Citation Nr: 0802557	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  04-12 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to June 1968.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision of the Boise, Idaho Department of Veterans 
Affairs (VA) Regional Office (RO).  Historically, the RO 
granted service connection for post-traumatic stress disorder 
(PTSD), rated 30 percent, in May 1992.  In August 2002, the 
RO increased the rating for PTSD to the current 70 percent.  
In December 2004, the veteran filed a claim for an increased 
rating for PTSD, which is inextricably intertwined with the 
TDIU claim on appeal.  In July 2005, the Board granted the 
veteran's motion to advance his appeal on the Board's docket.  
This case was previously before the Board in August 2005 and 
October 2006 when it was remanded for further development and 
for adjudication of the claim for an increased rating for 
PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The August 2005 and October 2006 Board remands instructed the 
RO that the veteran's claim for a rating in excess of 70 
percent for PTSD was inextricably intertwined with the claim 
for TDIU and that the increased rating claim needed to be 
addressed concurrently with the TDIU claim.  (See p. 2, 4, of 
October 2006 Board Remand.)  In readjudicating the TDIU claim 
on remand in an August 2007 supplemental statement of the 
case (SSOC), the RO discussed the veteran's PTSD symptoms and 
the December 2006 VA examination that evaluated his PTSD and 
its impact on his employability; however, it did not 
separately address and decide the claim for an increased 
rating for PTSD.  As the RO was advised in October 2006, when 
a veteran files a claim for an increased rating after filing 
a TDIU claim, the increased rating claim is inextricably 
intertwined with the TDIU claim and the increased rating 
claim must be decided.  See Babchak v. Principi, 3 Vet. App. 
466 (1992).  

Furthermore, a remand by the Board confers on the appellant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

While the Board regrets continued delay in this case, it has 
no recourse but to once again remand the case to the RO for 
adjudication of the inextricably intertwined increased rating 
claim.  

Accordingly, the case is REMANDED for the following:

1.  The RO should (as the Board's previous 
remands instructed) adjudicate claim seeking 
an increased rating for PTSD [failure to do 
so will result in yet another remand, as the 
Board is bound by governing case law, i.e., 
Stegall, supra] and notify the veteran and 
his representative of the decision and of 
their appellate rights.  If it is denied and 
the veteran files a timely notice of 
disagreement, the RO should issue an 
appropriate SOC and notify the veteran and 
his representative that that matter will be 
before the Board only if a timely substantive 
appeal is submitted.

2.  The RO should then readjudicate the TDIU 
claim, considering the determination in the 
claim for an increased rating for PTSD.  If 
it remains denied, the RO should issue an 
appropriate SSOC and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

